 EXHIBIT 5

FINRA Report
BrokerCheck Report
WESTWOOD CAPITAL, LLC
CRD# 39551




Section Title        Page(s)
Report Summary       1

Firm Profile         2-5

Firm History         6

Firm Operations      7 - 12

Disclosure Events    13
About BrokerCheck®

BrokerCheck offers information on all current, and many former, registered securities brokers, and all current and former
registered securities firms. FINRA strongly encourages investors to use BrokerCheck to check the background of
securities brokers and brokerage firms before deciding to conduct, or continue to conduct, business with them.
        What is included in a BrokerCheck report?
                 BrokerCheck reports for individual brokers include information such as employment history, professional
        qualifications, disciplinary actions, criminal convictions, civil judgments and arbitration awards. BrokerCheck
        reports for brokerage firms include information on a firm’s profile, history, and operations, as well as many of the   Using this site/information means
        same disclosure events mentioned above.                                                                                that you accept the FINRA
                 Please note that the information contained in a BrokerCheck report may include pending actions or             BrokerCheck Terms and
        allegations that may be contested, unresolved or unproven. In the end, these actions or allegations may be             Conditions. A complete list of
        resolved in favor of the broker or brokerage firm, or concluded through a negotiated settlement with no                Terms and Conditions can be
        admission or finding of wrongdoing.                                                                                    found at
        Where did this information come from?
                                                                                                                               brokercheck.finra.org
                 The information contained in BrokerCheck comes from FINRA’s Central Registration Depository, or
        CRD® and is a combination of:
                 information FINRA and/or the Securities and Exchange Commission (SEC) require brokers and
                 brokerage firms to submit as part of the registration and licensing process, and                              For additional information about
                 information that regulators report regarding disciplinary actions or allegations against firms or brokers.    the contents of this report, please
        How current is this information?                                                                                       refer to the User Guidance or
                 Generally, active brokerage firms and brokers are required to update their professional and disciplinary      www.finra.org/brokercheck. It
        information in CRD within 30 days. Under most circumstances, information reported by brokerage firms, brokers          provides a glossary of terms and a
        and regulators is available in BrokerCheck the next business day.                                                      list of frequently asked questions,
        What if I want to check the background of an investment adviser firm or investment adviser                             as well as additional resources.
        representative?                                                                                                        For more information about
                 To check the background of an investment adviser firm or representative, you can search for the firm or       FINRA, visit www.finra.org.
        individual in BrokerCheck. If your search is successful, click on the link provided to view the available licensing
        and registration information in the SEC's Investment Adviser Public Disclosure (IAPD) website at
        https://www.adviserinfo.sec.gov. In the alternative, you may search the IAPD website directly or contact your
        state securities regulator at http://www.finra.org/Investors/ToolsCalculators/BrokerCheck/P455414.
        Are there other resources I can use to check the background of investment professionals?
                 FINRA recommends that you learn as much as possible about an investment professional before
        deciding to work with them. Your state securities regulator can help you research brokers and investment adviser
        representatives doing business in your state.

Thank you for using FINRA BrokerCheck.
www.finra.org/brokercheck                                                                                                                                             User Guidance


  WESTWOOD CAPITAL, LLC                                      Report Summary for this Firm
  CRD# 39551
  SEC# 8-48745                                               This report summary provides an overview of the brokerage firm. Additional information for this firm can be found
                                                             in the detailed report.
  Main Office Location                                       Firm Profile                                              Disclosure Events
  489 FIFTH AVE.                                             This firm is classified as a limited liability company.
  33RD FLOOR                                                 This firm was formed in Delaware on 05/19/1995.           Brokerage firms are required to disclose certain
  NEW YORK, NY 10017
                                                             Its fiscal year ends in December.                         criminal matters, regulatory actions, civil judicial
  Regulated by FINRA New York Office
                                                                                                                       proceedings and financial matters in which the firm or
  Mailing Address                                            Firm History                                              one of its control affiliates has been involved.
  489 FIFTH AVE.                                             Information relating to the brokerage firm's history
  33RD FLOOR                                                                                                           Are there events disclosed about this firm?     Yes
                                                             such as other business names and successions
  NEW YORK, NY 10017                                         (e.g., mergers, acquisitions) can be found in the
                                                             detailed report.                                          The following types of disclosures have been
  Business Telephone Number
                                                                                                                       reported:
  (212) 867-3200                                             Firm Operations
                                                                                                                       Type                        Count
                                                             This firm is registered with:
                                                                                                                       Regulatory Event                 1
                                                                •   the SEC
                                                                •   1 Self-Regulatory Organization
                                                                •   6 U.S. states and territories

                                                             Is this brokerage firm currently suspended with any
                                                             regulator? No

                                                             This firm conducts 2 types of businesses.
                                                             This firm is not affiliated with any financial or
                                                             investment institutions.
                                                             This firm does not have referral or financial
                                                             arrangements with other brokers or dealers.




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                                                                            1
www.finra.org/brokercheck                                                                                        User Guidance

Firm Profile
This firm is classified as a limited liability company.
This firm was formed in Delaware on 05/19/1995.
Its fiscal year ends in December.

Firm Names and Locations
This section provides the brokerage firm's full legal name, "Doing Business As" name, business and mailing
addresses, telephone number, and any alternate name by which the firm conducts business and where such name is
used.

WESTWOOD CAPITAL, LLC
Doing business as WESTWOOD CAPITAL, LLC
CRD# 39551
SEC#      8-48745

Main Office Location
489 FIFTH AVE.
33RD FLOOR
NEW YORK, NY 10017
Regulated by FINRA New York Office

Mailing Address
489 FIFTH AVE.
33RD FLOOR
NEW YORK, NY 10017

Business Telephone Number
(212) 867-3200




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                       2
www.finra.org/brokercheck                                                                                       User Guidance

Firm Profile
This section provides information relating to all direct owners and executive officers of the brokerage firm.

Direct Owners and Executive Officers
Legal Name & CRD# (if any):               QUARTER CENTURY HOLDINGS, LLC
Is this a domestic or foreign             Domestic Entity
entity or an individual?

Position                                  OWNER
Position Start Date                       02/2020
Percentage of Ownership                   75% or more
Does this owner direct the                Yes
management or policies of
the firm?

Is this a public reporting                No
company?

Legal Name & CRD# (if any):               ALPERT, DANIEL
                                          1098745
Is this a domestic or foreign             Individual
entity or an individual?
Position                                  MANAGING DIRECTOR
Position Start Date                       01/1995
Percentage of Ownership                   Less than 5%
Does this owner direct the                Yes
management or policies of
the firm?

Is this a public reporting                No
company?

Legal Name & CRD# (if any):               KER, ROBERT WALKER
                                          1761545
Is this a domestic or foreign             Individual
entity or an individual?

Position                                  GENERAL SECURITIES PRINCIPAL
Position Start Date                       07/2014

©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                      3
www.finra.org/brokercheck                                                                              User Guidance
Firm Profile
Direct Owners and Executive Officers (continued)
Percentage of Ownership                   Less than 5%
Does this owner direct the                No
management or policies of
the firm?

Is this a public reporting                No
company?

Legal Name & CRD# (if any):               MESSERSMITH, JON DAVID
                                          2131709
Is this a domestic or foreign             Individual
entity or an individual?

Position                                  CCO/FINOP/PRINCIPAL FINANCIAL OFFICER/PRINCIPAL OPERATIONS
                                          OFFICER
Position Start Date                       01/2008
Percentage of Ownership                   Less than 5%
Does this owner direct the                Yes
management or policies of
the firm?

Is this a public reporting                No
company?




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                             4
www.finra.org/brokercheck                                                                  User Guidance

Firm Profile
This section provides information relating to any indirect owners of the brokerage firm.

Indirect Owners
Legal Name & CRD# (if any):               ALPERT, DANIEL
                                          1098745
Is this a domestic or foreign             Individual
entity or an individual?
Company through which                     QUARTER CENTURY HOLDINGS, LLC
indirect ownership is
established
Relationship to Direct Owner              MEMBER
Relationship Established                  02/2020
Percentage of Ownership                   25% but less than 50%
Does this owner direct the                Yes
management or policies of
the firm?
Is this a public reporting                No
company?




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                 5
www.finra.org/brokercheck                                                                                         User Guidance

Firm History
This section provides information relating to any successions (e.g., mergers, acquisitions) involving the firm.

No information reported.




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                        6
www.finra.org/brokercheck                                                                                           User Guidance

Firm Operations

Registrations
This section provides information about the regulators (Securities and Exchange Commission (SEC), self-regulatory
organizations (SROs), and U.S. states and territories) with which the brokerage firm is currently registered and
licensed, the date the license became effective, and certain information about the firm's SEC registration.
This firm is currently registered with the SEC, 1 SRO and 6 U.S. states and territories.
Federal Regulator                                    Status                                    Date Effective
SEC                                                  Approved                                  11/15/1996

SEC Registration Questions
This firm is registered with the SEC as:
A broker-dealer:        Yes
A broker-dealer and government securities broker or dealer:         No
A government securities broker or dealer only:          No
This firm has ceased activity as a government securities broker or dealer:   No


Self-Regulatory Organization                         Status                                    Date Effective
FINRA                                                Approved                                  11/15/1996




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                          7
www.finra.org/brokercheck                                                User Guidance

Firm Operations

Registrations (continued)
U.S. States &                Status            Date Effective
Territories
Arizona                      Approved          11/20/2015
California                   Approved          03/16/2015
Connecticut                  Approved          03/07/2019
New York                     Approved          05/01/1996
Ohio                         Approved          05/13/2015
Pennsylvania                 Approved          03/16/2015




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC               8
www.finra.org/brokercheck                                                                                             User Guidance

Firm Operations

Types of Business
This section provides the types of business, including non-securities business, the brokerage firm is engaged in or
expects to be engaged in.
This firm currently conducts 2 types of businesses.
Types of Business

Private placements of securities
Other - WESTWOOD CAPITAL LLC IS ENGAGED IN INVESTMENT BANKING ACTIVITIES.

Other Types of Business
This firm does not effect transactions in commodities, commodity futures, or commodity options.
This firm does not engage in other non-securities business.
Non-Securities Business Description:




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                            9
www.finra.org/brokercheck                                                                                          User Guidance

Firm Operations


Clearing Arrangements
This firm does not hold or maintain funds or securities or provide clearing services for other broker-dealer(s).


Introducing Arrangements

This firm does not refer or introduce customers to other brokers and dealers.




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                        10
www.finra.org/brokercheck                                                                       User Guidance

Firm Operations
Industry Arrangements


This firm does not have books or records maintained by a third party.

This firm does not have accounts, funds, or securities maintained by a third party.

This firm does not have customer accounts, funds, or securities maintained by a third party.

Control Persons/Financing
This firm does not have individuals who control its management or policies through agreement.

This firm does not have individuals who wholly or partly finance the firm's business.




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                     11
www.finra.org/brokercheck                                                                                                User Guidance

Firm Operations

Organization Affiliates
This section provides information on control relationships the firm has with other firms in the securities, investment
advisory, or banking business.


This firm is not, directly or indirectly:
· in control of
· controlled by
· or under common control with
the following partnerships, corporations, or other organizations engaged in the securities or investment
advisory business.

This firm is not directly or indirectly, controlled by the following:
· bank holding company
· national bank
· state member bank of the Federal Reserve System
· state non-member bank
· savings bank or association
· credit union
· or foreign bank




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                              12
www.finra.org/brokercheck                                                                                                          User Guidance


Disclosure Events


 All firms registered to sell securities or provide investment advice are required to disclose regulatory actions, criminal or
 civil judicial proceedings, and certain financial matters in which the firm or one of its control affiliates has been involved.
 For your convenience, below is a matrix of the number and status of disclosure events involving this brokerage firm or
 one of its control affiliates. Further information regarding these events can be found in the subsequent pages of this
 report.
                                                                         Pending                Final             On Appeal
    Regulatory Event                                                         0                    1                   0




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                                        13
www.finra.org/brokercheck                                                                                                      User Guidance




Disclosure Event Details
What you should know about reported disclosure events:

     1. BrokerCheck provides details for any disclosure event that was reported in CRD. It also includes
        summary information regarding FINRA arbitration awards in cases where the brokerage firm was
        named as a respondent.
     2. Certain thresholds must be met before an event is reported to CRD, for example:
                A law enforcement agency must file formal charges before a brokerage firm is required to disclose a
                particular criminal event.
     3. Disclosure events in BrokerCheck reports come from different sources:
                Disclosure events for this brokerage firm were reported by the firm and/or regulators. When the firm
                and a regulator report information for the same event, both versions of the event will appear in the
                BrokerCheck report. The different versions will be separated by a solid line with the reporting source
                labeled.
     4. There are different statuses and dispositions for disclosure events:
                A disclosure event may have a status of pending, on appeal, or final.
                         A "pending" event involves allegations that have not been proven or formally adjudicated.
                         An event that is "on appeal" involves allegations that have been adjudicated but are currently
                         being appealed.
                         A "final" event has been concluded and its resolution is not subject to change.
                A final event generally has a disposition of adjudicated, settled or otherwise resolved.
                         An "adjudicated" matter includes a disposition by (1) a court of law in a criminal or civil matter,
                         or (2) an administrative panel in an action brought by a regulator that is contested by the party
                         charged with some alleged wrongdoing.
                         A "settled" matter generally involves an agreement by the parties to resolve the matter.
                         Please note that firms may choose to settle customer disputes or regulatory matters for
                         business or other reasons.
                         A "resolved" matter usually involves no payment to the customer and no finding of
                         wrongdoing on the part of the individual broker. Such matters generally involve customer
                         disputes.
     5. You may wish to contact the brokerage firm to obtain further information regarding any of the
        disclosure events contained in this BrokerCheck report.

Regulatory - Final
This type of disclosure event involves (1) a final, formal proceeding initiated by a regulatory authority (e.g., a state
securities agency, self-regulatory organization, federal regulator such as the U.S. Securities and Exchange Commission,
foreign financial regulatory body) for a violation of investment-related rules or regulations; or (2) a revocation or
suspension of the authority of a brokerage firm or its control affiliate to act as an attorney, accountant or federal
contractor.
Disclosure 1 of 1
Reporting Source:                         Regulator
Current Status:                           Final

©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                                    14
www.finra.org/brokercheck                                                                                  User Guidance




Allegations:                              NASD RULE 1120(A) - RESPONDENT MEMBER PERMITTED REGISTERED
                                          REPRESENTATIVES TO ACT IN CAPACITIES REQUIRING REGISTRATION
                                          WHILE THEIR NASD REGISTRATIONS WERE INACTIVE DUE TO FAILURE TO
                                          COMPLETE IN A TIMELY MANNER THE REGULATORY ELEMENT OF THE
                                          CONTINUING EDUCATION REQUIREMENT.
Initiated By:                             NASD
Date Initiated:                           06/16/2005
Docket/Case Number:                       C10050052

Principal Product Type:                   No Product
Other Product Type(s):
Principal Sanction(s)/Relief
Sought:
Other Sanction(s)/Relief
Sought:

Resolution:                               Acceptance, Waiver & Consent(AWC)
Resolution Date:                          06/16/2005
Does the order constitute a               No
final order based on
violations of any laws or
regulations that prohibit
fraudulent, manipulative, or
deceptive conduct?
Sanctions Ordered:                        Censure
                                          Monetary/Fine $8,500.00
Other Sanctions Ordered:
Sanction Details:                         WITHOUT ADMITTING OR DENYING THE ALLEGATIONS, WESTWOOD
                                          CAPITAL LLC., CONSENTED TO THE DESCRIBED SANCTIONS AND TO THE
                                          ENTRY OF FINDINGS, THEREFORE THE FIRM IS CENSURED AND FINED
                                          $8,500.

i
Reporting Source:                         Firm
Current Status:                           Final
Allegations:                              DURING THE PERIODS OF JULY 2001 TO MAY 2004, THE RESPONDENT
                                          VIOLATED NASD MEMEMBERSHIP AND REGISTRATION RULE 1120(A) BY
                                          PERMITTING THE INDIVIDUALS LISTED ON AWC, EACH OF WHO IS A
                                          REGISTERED PERSON W/NASD, TO ENGAGE IN ACTIVITIES REQUIRING
©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                15
www.finra.org/brokercheck                                                                                  User Guidance




                                          REGISTRATION EVEN THOUGH THE INDIVIDUALS' NASD REGISTRATIONS
                                          WERE INACTIVE DUE TO THEIR FAILURE TO TIMELY COMPLETE THE
                                          REGULATORY ELEMENT OF NASD'S CE RULE.
Initiated By:                             NATIONAL ASSOCIATION OF SECURITIES DEALER
Date Initiated:                           06/09/2005
Docket/Case Number:                       C10050052

Principal Product Type:                   No Product
Other Product Type(s):
Principal Sanction(s)/Relief              Civil and Administrative Penalt(ies) /Fine(s)
Sought:
Other Sanction(s)/Relief                  AS WELL AS CENSURE.
Sought:

Resolution:                               Acceptance, Waiver & Consent(AWC)
Resolution Date:                          06/16/2005
Sanctions Ordered:                        Censure
                                          Monetary/Fine $8,500.00
Other Sanctions Ordered:                  NO OTHER SANCTIONS WERE ORDERED.
Sanction Details:                         THE RESPONDENT ALSO CONCEDED TO THE IMPOSITION, AT A MAXIMUM,
                                          OF THE FOLLOWING SANCTIONS:
                                          1. A FINE IN THE AMOUNT OF $8,500.00; AND
                                          2. A CENSURE.
Firm Statement                            THE RESPONDENT ACCEPTED AND CONCEDED WITHOUT ADMITTING OR
                                          DENYING THE ALLEGATIONS OR FINDINGS, AND SOLELY FOR THE
                                          PURPOSES OF THIS PROCEEDING AND ANY OTHER PROCEEDING
                                          BROUGHT BY OR ON BEHALF OF NASD, OR TO WHICH NASD IS A PARTY,
                                          PRIOR TO A HEARING AND W/OUT AN ADJUNCTION OF ANY ISSUE OF LAW
                                          OR FACT, TO THE ENTRY OF THE FINDINGS BY THE NASD.




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                16
www.finra.org/brokercheck                                                                                  User Guidance

                                                                             End of Report




                                                                  This page is intentionally left blank.




©2020 FINRA. All rights reserved.   Report about WESTWOOD CAPITAL, LLC                                                17
